                   Case: 20-13664    Doc: 78      Filed: 12/16/20     Page: 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                        )
                                              )
Canaan Resources, LLC,                        )      Case No. 20-13664-JDL
                                              )      (Chapter 11)
                                              )
         Debtor.                              )


            DEBTOR’S MOTION TO DISMISS CHAPTER 11 CASE, BRIEF IN
           SUPPORT THEREOF, NOTICE OF OPPORTUNITY FOR HEARING,
                   AND NOTICE OF HEARING, IF NECESSARY

                        NOTICE OF OPPORTUNITY FOR HEARING

                Your rights may be affected. You should read this document
                carefully and consult your attorney about your rights and the
                effect of this document. If you do not want the Court to grant the
                requested relief, or you wish to have your views considered, you
                must file a written response or objection to the requested relief with
                the Clerk of the United States Bankruptcy Court for the Western
                District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City,
                OK 73102 no later than 21 days from the date of filing this request
                for relief. You should also serve a file-stamped copy of your
                response or objection to the undersigned Stephen J. Moriarty and
                parties listed on the Mailing Matrix and file a certificate of service
                with the Court. If no response or objection is timely filed, the Court
                may grant the requested relief without a hearing or further notice.

                The 21-day period includes the three (3) days allowed for
                mailing provided for in Bankruptcy Rule 9006(f).

                          NOTICE OF HEARING (IF NECESSARY)

                    You are hereby notified that the Application is set for hearing on
               January 21, 2021 at 1:30 p.m. before the Honorable Janice D. Loyd,
                  2nd Floor Courtroom, United States Bankruptcy Court for the
          Western District of Oklahoma, 215 Dean A. McGee Ave., Oklahoma City, OK.



         Canaan Resources, LLC, as debtor and debtor-in-possession (“Debtor”), files this Motion

to Dismiss Chapter 11 Case (the “Motion”) pursuant to §1112(b) of Title 11 of the United States
               Case: 20-13664         Doc: 78     Filed: 12/16/20    Page: 2 of 5




Code, §§ 101, et. seq. (the “Bankruptcy Code”). In support of this Motion, the Debtor

respectfully represents as follows:

                               PROCEDURAL BACKGROUND

       1.      The Debtor filed its voluntary petition under Chapter 11 of Title 11 of the United

States Code (the "Bankruptcy Code") on November 17, 2020 (the "Petition Date") in the United

States Bankruptcy Court for the Western District of Oklahoma.

       2.      Since the Petition Date, the Debtor has continued to operate its business pursuant

to Bankruptcy Code Sections 1107 and 1108.            To date, no trustee or examiner has been

appointed and no official committees have been established in this case.

                                        JURISDICTION

       3.      This Court has jurisdiction over the subject matter of this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This matter constitutes a core proceeding pursuant to 28 U.S.C. §

157(b)(2).

                                        BACKGROUND

       4.      Debtor owns and operates oil and gas properties in the State of Oklahoma. Debtor

has operated working interests in approximately 279 wells and non-operated working interests in

approximately 380 wells. These wells are located in Pittsburg, Hughes, McIntosh, Coal, and

Atoka Counties, Oklahoma (the “Debtor Wells”).

       5.      JP Morgan Chase asserts a claim against Debtor in the approximate amount of

$20,000,000.00 secured by substantially all of debtor’s assets and the proceeds therefrom

including, but not limited to the Debtor Wells.

       6.      Prior to the Petition Date JP Morgan Chase filed a foreclosure action against

Debtor and a related entity, Canaan Resources X, LLC (“Canaan X”), in Pittsburg County, Case




                                                  2
                Case: 20-13664        Doc: 78    Filed: 12/16/20      Page: 3 of 5




No. CJ-20-191 (the “State Court Litigation”). JP Morgan Chase also sought the appointment of a

receiver in the State Court Litigation.

        7.     Canaan X owns operated and non-operated working interests in wells contiguous

to and in the same geographic area as the Debtor wells (the “Canaan X Wells”).

        8.     Debtor had begun to initiate a Section 363 sales process for the Debtor Wells in

this case.

        9.     Efforts were made to obtain funding that would have enabled Canaan X to file a

Chapter 11 case with the ultimate goal of a consolidated sales process for the Debtor Wells and

the Canaan X Wells. These efforts were not successful.

        10.    On December 14, 2020 David Payne was appointed receiver for Canaan X in the

State Court Litigation.

        11.    In the interest of cost and efficiency a single sale process should be conducted for

the Debtor Wells and the Canaan X Wells.

                                     RELIEF REQUESTED

        12.    The Debtor requests entry of an order dismissing its case pursuant to section

1112(b).

                              ARGUMENT AND AUTHORITIES

        13.    Section 1112(b) of the Bankruptcy Code provides that, upon request by a party in

interest, a court may dismiss a case for “cause” after notice and a hearing. While it is uncommon

for a debtor to seek dismissal of its own case, section 1109(b) provides that a debtor is a party in

interest and thus eligible to seek relief under section 1112(b). In re The Adbrite Corp., 290 B.R.

209, 214 (Bankr. S.D.N.Y. 2003). The analysis under section 1112(b) generally involves a two-

step process: first, the court must determine whether “cause” exists for conversion or dismissal




                                                 3
               Case: 20-13664         Doc: 78     Filed: 12/16/20      Page: 4 of 5




and, if it does, the court must then decide, in its discretion, whether to dismiss the chapter 11

case. Id.

        14.    Section 1112(b)(4) contains a list of 16 examples of “cause.” Case law, however,

makes clear that “the list of grounds for converting or dismissing a Chapter 11 case under

1112(b) is illustrative, not exhaustive, and the court may consider other grounds and use its

equitable powers to reach an appropriate result.” Adbrite, 290 B.R. at 217; See 7 Collier on

Bankruptcy, ¶1112.01[2].

        15.    The court has authority under section 1112(b) to use its equitable powers to

dismiss the case if the facts and circumstances of the case justify such dismissal. Adbrite, 290

B.R. at 217. Upon dismissal of this case the parties can return to the State Court Litigation and JP

Morgan can seek the appointment of Mr. Payne as receiver to oversee a sales process for the

Debtor Wells and the Canaan X Wells. Such a process would be less costly and more efficient.

Therefore, based on the totality of the circumstances, the court should use its equitable powers to

dismiss Debtor’s chapter 11 case.

        16.    A hearing on the Motion has been set for January 21, 2021 at 1:30 p.m.

before the Honorable Janice D. Loyd, United States Bankruptcy Judge, 215 Dean A.

McGee Ave., 2nd Floor, Oklahoma City, Oklahoma. Objections to the Motion must be filed

and served not more than twenty-one (21) days after the Motion is filed. If no timely

objections are filed, the Court may strike the hearing and grant the requested relief

without further notice or a hearing.

        WHEREFORE, the Debtor respectfully requests that the Court enter an order dismissing

the chapter 11 case and for such further relief as it deems just and equitable.




                                                  4
               Case: 20-13664       Doc: 78     Filed: 12/16/20       Page: 5 of 5




                                                    /s/ Stephen J. Moriarty
                                                    Stephen J. Moriarty, OBA #6410
                                                    FELLERS, SNIDER, BLANKENSHIP,
                                                        BAILEY & TIPPENS, P.C.
                                                    100 N. Broadway, Suite 1700
                                                    Oklahoma City, OK 73102
                                                    Telephone: (405) 232-0621
                                                    Facsimile: (405) 232-9659
                                                    E-Mail: smoriarty@fellerssnider.com

                                                    PROPOSED ATTORNEYS FOR DEBTOR




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to all
registered participants.


       This is to certify that a true and correct copy of the foregoing was mailed via first-class
mail on the 16th day of December, 2020 to the attached Mailing Matrix.



                                                        /s/ Stephen J. Moriarty
                                                         Stephen J. Moriarty


855853;03490




                                                5
